t c memo united_states tax_court william wilson petitioner v commissioner of internal revenue respondent docket no 14224-o1l filed date william wilson pro_se alan j tomsic and robin m ferguson for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 as supplemented filed pursuant to rule respondent contends that there i sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued - - no dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for and should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 t continued are to the tax_court rules_of_practice and procedure as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment as supplemented background a petitioner’s form sec_1040 for and on or about date william wilson petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his filing_status as married filing separate_return and described his occupation as coach operator petitioner entered zeros on applicable lines of the income portion of the form_1040 specifically including line for wages line for total income and line for adjusted_gross_income petitioner also entered a zero on line for total_tax and claimed a refund in the amount of dollar_figure reflecting federal_income_tax withholding on or about date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his filing_status as married filing separate_return and described his occupation as coach operator petitioner entered zeros on applicable lines of the income portion of the form_1040 specifically including line for wages line for total income and line for adjusted_gross_income petitioner also entered a zero on line for total_tax and claimed a refund in the amount of dollar_figure reflecting federal_income_tax withholding b respondent’s deficiency notices and petitioner’s response on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations in the amount of dollar_figure the deficiency was based on respondent’s determination that petitioner failed to report wage income as reported to respondent by third-party payors on forms w-2 wage and tax statement by letter dated date petitioner wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging the director’s authority to issue such notices on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations in the amount of - - dollar_figure the deficiency was based on respondent’s determination that petitioner failed to report wage income as reported to respondent by a third-party payor on form_w-2 by letter dated date petitioner wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging the director’s authority to issue such notices petitioner knew that he had the right to contest respondent’s deficiency determinations by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date and date respondent assessed the determined deficiencies and accuracy- related penalties as well as statutory interest for the taxable years and respectively on date respondent sent petitioner a notice of balance due informing petitioner that he had a liability for and requesting that he pay it petitioner failed to do so on date respondent sent petitioner a notice of balance due informing petitioner that he had a liability for and requesting that he pay it petitioner failed to do so petitioner acknowledged his right to file a petition with this court in his letters dated date and date -- - c respondent’s final notice and petitioner’s response on date respondent sent petitioner a final notice---notice of intent to levy and notice of your right to a hearing the final notice the final notice issued in respect of petitioner’s outstanding tax_liabilities for and was signed by scott kilpatrick identified as the chief of the automated collection branch in ogden utah on date petitioner submitted to respondent a form request for a collection_due_process_hearing petitioner’s request stated that he was challenging the validity of the assessments for and on the grounds there is no statute imposing tax_liability upon him and he was not served with a valid notice_and_demand for payment d the appeals_office hearing on date appeals officers tony aguiar and julie peterson the appeals officers conducted an appeals_office hearing that petitioner attended according to a purported transcript of the hearing prepared by petitioner the appeals officers provided petitioner with forms certificate of assessments payments and other specified matters with regard to petitioner’s accounts for the years and copies of the forms dated date are attached to the petition that petitioner filed with the court during the hearing petitioner declined to discuss collection alternatives - rather petitioner stated that he wished to challenge his underlying tax_liabilities and he requested that the appeals officers provide verification that all applicable laws and administrative procedures were followed in the assessment and collection process ke respondent’s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that it was appropriate for respondent to proceed with the collection of petitioner’s outstanding tax_liabilities for and f petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination ’ the petition includes allegations that the appeals officers failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioner never received a notice_and_demand for payment or valid notice_of_deficiency and the final at the time that the petition was filed petitioner resided in las vegas nevada --- - notice--notice of intent to levy is invalid because it was not signed by the secretary g respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner received the notices of deficiency dated date and date he cannot challenge the existence or amount of his underlying tax_liabilities for and in this proceeding respondent further contends that the appeals officers’ review of forms with regard to petitioner’s accounts for and satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioner was issued a notice_and_demand for payment for both of the years in question finally respondent contends that petitioner’s behavior warrants the imposition of a penalty under sec_6673 petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c after the hearing respondent filed a supplement to his motion for summary_judgment addressing petitioner’s challenge to the validity of the final notice--notice of intent to levy --- - petitioner filed a reply to the supplement to motion for summary_judgment discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of -- - collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessments made against him on the ground that the notices of deficiency issued to him are invalid however the record shows that petitioner received the notices of deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioner from challenging the existence or amount of his underlying tax_liabilities in this collection review proceeding even if petitioner were permitted to challenge the validity of the notices of deficiency petitioner’s argument that the notices are invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we likewise reject petitioner’s argument that the appeals officers failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officers obtained and reviewed forms with regard to petitioner’s accounts for taxable years and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the forms on which the appeals officers relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms see davis v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officers satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a valid notice_and_demand for payment of the taxes in question the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the forms that the appeals officers relied on during the administrative process show that respondent sent petitioner notices of balance due on the same dates that respondent made assessments against petitioner for the taxes and accuracy-related_penalties determined in the notices of deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioner also challenges the validity of the final notice on the ground that it was not signed by the secretary as previously mentioned the final notice was signed by scott kilpatrick identified as the chief of the automated collection branch ogden utah respondent contends that petitioner did not challenge the validity of the final notice during the administrative process and the court should not permit petitioner to argue the point now see 118_tc_488 in the alternative respondent contends that the chief of the automated collection branch was duly authorized to execute and issue the final notice there is no indication in the record that petitioner challenged the validity of the final notice during the administrative process however even assuming arguendo that the issue was properly raised the record shows that the final notice is valid the secretary or_his_delegate including the commissioner may issue a final notice_of_intent_to_levy sec_6330 sec_7701 b and a a sec_301_6330-1 proced and admin regs fed reg date provides in pertinent part a notification- in general except as specified in paragraph a of this section the commissioner or his or her delegate the commissioner will prescribe procedures to provide persons upon whose property or rights to property the irs intends to levy on or after date notice of that intention and to give them the right to and the opportunity for a pre-levy collection_due_process cdp hearing with the internal_revenue_service irs office of appeals appeals the commissioner’s authority to levy on property or rights to property was delegated to automated collection branch chiefs pursuant to delegation_order no rev effective date internal_revenue_manual sec_1 date consistent with this delegation of authority the final notice in this case which was executed by chief of the automated collection branch in ogden utah is valid petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to -- - judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 we shall deny that part of respondent’s motion that requests the imposition of a penalty pursuant to sec_6673 nevertheless we shall take this opportunity to admonish petitioner that the court will seriously consider imposing such a penalty should he return to the court and advance similar arguments in the future in order to give effect to the foregoing an appropriate order granting respondent’s motion in part and denying respondent’s motion in part and decision for respondent will be entered
